Opinion issued October 18, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00871-CR
                            ———————————
                    IN RE RAY CHARLES FLOYD, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION
      Relator, Ray Charles Floyd, incarcerated and proceeding pro se, has filed a

“Petition for Writ of Habeas Corpus,” requesting that this Court rule on and quash

the enhancement paragraphs in his indictment in the underlying proceeding.1




1
      The underlying proceeding is The State of Texas v. Ray Charles Floyd, cause
      number 1505982, in the 339th District Court of Harris County, Texas, the Honorable
      Maria T. Jackson presiding.
      In criminal matters, this Court’s habeas corpus jurisdiction is appellate only,

and we do not have original habeas corpus jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(d) (West 2004 & Supp. 2017) (court of appeals may issue writs of habeas

corpus in civil cases only); see also Ex parte Denby, 627 S.W.2d 435, 435 (Tex.

App.—Houston [1st Dist.] 1981, orig. proceeding). Original jurisdiction to grant a

writ of habeas corpus in a criminal case is vested in the Texas Court of Criminal

Appeals, the district courts, the county courts, or a judge in those courts. See TEX.

CODE CRIM. PROC. ANN. art. 11.05 (West 2015); Ex parte Hawkins, 885 S.W.2d 586,

588 (Tex. App.—El Paso 1994, orig. proceeding).

      Accordingly, we dismiss the habeas corpus petition for want of jurisdiction.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2